NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE KAHIN RESENDIZ-GARCIA,                     No.    17-72803

                Petitioner,                     Agency No. A070-764-583

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Jose Kahin Resendiz-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2016). We deny the petition for review.

      Resendiz-Garcia’s statements in the opening brief that the BIA erred in

denying his motion to reopen are not supported by argument. Thus, he has

abandoned any challenge to the BIA’s dispositive determinations that he conceded

removability pursuant to section 212(a)(6)(A)(i) of the Immigration and

Nationality Act, his motion to reopen was untimely, he failed to submit a

supporting application for relief with the motion to reopen as required by 8 C.F.R.

§ 1003.2(c)(1), and he did not demonstrate an exceptional situation to warrant sua

sponte reopening. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.

1996) (“Issues raised in a brief that are not supported by argument are deemed

abandoned.”). We do not address Resendiz-Garcia’s contentions as to his statutory

eligibility for cancellation of removal because the BIA did not deny his motion to

reopen on that ground. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th

Cir. 2011) (“In reviewing the decision of the BIA, we consider only the grounds

relied upon by that agency.” (citation and internal quotation marks omitted)).

      Resendiz-Garcia’s contentions that the immigration judge and BIA lacked

jurisdiction over his proceedings under Pereira v. Sessions, 138 S. Ct. 2105 (2018)

are foreclosed by Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019) and

Aguilar Fermin v. Barr, 958 F.3d 887 (9th Cir. 2020).




                                          2                                   17-72803
      On March 27, 2018, the court granted a stay of removal. The stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                   17-72803